—Appeal by defendant from a judgment of the Supreme Court, Kings County (Berkowitz, J.), rendered August 17, 1982, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
None of the alleged errors of law which defendant raises on appeal was preserved at the trial for our review (CPL 470.05, subd 2). Nevertheless, we have reviewed the record and find that reversal in the interest of justice is not warranted. Mollen, P. J., Gibbons, Thompson and Bracken, JJ., concur.